ALLEN, J.
1. The provisions of Section 4424, General Code, that no by-laws, ordinance of resolution involving the levying of a tax shall'be passed unless it has been fully and distinctly read on three different days, and that with respect to any such by-law, ordinance or resolution there shall be no authority to dispense with this rule except by a three-fourths vote of all members elected thereto, taken by yeas and nays on each by-law, ordinance or resolution and entered on the journal, are mandatory and must be strictly followed.
2. When, as a matter of fact, all the provisions of Section 4224 of the General Code in relation to the passage of a sidewalk ordinance and resolution have been literally complied with by the council of the municipality, but the village clerk has failed properly to record the action of council, and plaintiff has acquiesced in the construction of a sidewalk in front of his porperty at public expense in accordance with such ordinance and resolution, which sidewalk, specially benefits plaintiff’s property, plaintiff is not entitled to an injunction against the sidewalk assessment on the ground of the invalidity of the ordinance and resolution, the council hot having had a reasonable opportunity to make the record theretofore omitted by the clerk.
Judgment reversed.
Marshall, C. J., Wanamaker, Robinson, Jones, Matthias and Day, JJ., concur.